DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, and 3-12 are pending.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo on 20 April 2021.  The application has been amended as follows: 

Claim 1 (Examiner Amended)  A current sensing device, comprising:
a plurality of sensing units each of which is connected to [[a]] different sensing channels, wherein each of the plurality of sensing units comprises:
a reference current generator configured to generate a reference current;
a current comparator configured to output a comparator output signal based on a pixel current input through any one of the sensing channels and the reference current, and to remove an offset deviation component included in the pixel current and the reference current by using a reset current externally applied; and
an edge triggered data flip-flop configured to output a digital sensing value corresponding to the pixel current based on the comparator output signal, wherein the 
a first current-voltage converter configured to convert the pixel current into a pixel voltage and to convert the reset current into a reset voltage;
a second current-voltage converter configured to convert the reference current into a reference voltage and to convert the reset current into a reset voltage;
a first sampling capacitor configured to store a first correlated double sampling value free from the offset deviation component by double sampling the pixel voltage and the reset voltage;
a second sampling capacitor configured to store a second correlated double sampling value free from the offset deviation component by double sampling the reference voltage and the reset voltage; and
a comparing unit configured to generate the comparator output signal by comparing the first correlated double sampling value with the second correlated double sampling value.

Claim 11 (Examiner Amended)  The current sensing device of Claim [[2]] 1, wherein at least two or more sensing units of the plurality of sensing units share a same second current-voltage converter.

Allowable Subject Matter
Claims 1, and 3-12 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a current sensing device, comprising:
a second current-voltage converter configured to convert the reference current into a reference voltage and to convert the reset current into a second reset voltage;
a first sampling capacitor configured to store a first correlated double sampling value free from the offset deviation component by double sampling the pixel voltage and the first reset voltage;
a second sampling capacitor configured to store a second correlated double sampling value free from the offset deviation component by double sampling the reference voltage and the second reset voltage; and 
a comparing unit configured to generate the comparator output signal by comparing the first correlated double sampling value with the second correlated double sampling value.


The most relevant prior art is Oh (US 2016/0012798) in view of Cok (US 2017/0188427) which teaches a pixel current and a reference current compared and output to an edge triggered data flip-flop.  The comparator removes an offset deviation from the pixel and reference current.  The output of the edge triggered data flip-flop is a digital value corresponding to the pixel current. 
Oh in view of Cok does not teach the claimed details of the current comparator circuit including storing a first correlated double sampling value in a first sampling capacitor and storing a second correlated double sampling value in a second sampling capacitor then comparing the first and second sampling values to determine the comparator output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or 






/Douglas M Wilson/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694